

SECOND AMENDED AND RESTATED AGREEMENT
AND CONSENT TO ASSIGNMENT


THIS SECOND AMENDED AND RESTATED AGREEMENT AND CONSENT TO ASSIGNMENT (this
“Agreement”) is made as of September 28, 2011, by and among QVC, Inc. (“QVC”), a
Delaware corporation, on the one hand, and IM Brands, LLC (“Company”), a
Delaware limited liability company, IM Ready Made, LLC (“Assignor”), a New York
limited liability company, XCel Brands, Inc. (“XCel”), a Delaware corporation,
and Isaac Mizrahi (“Mizrahi”), an adult individual, on the other hand.  (QVC,
Company, Assignor, XCel and Mizrahi hereinafter are referred to collectively as
the “Parties” and each individually as a “Party”, unless stated otherwise).


RECITALS


WHEREAS, QVC, Assignor and, for the limited purposes set forth therein, Mizrahi
are parties to that certain Amended and Restated Agreement, dated January 29,
2010, as amended by that Addendum dated January 29, 2010 and that First
Amendment to Amended and Restated Agreement dated December 20, 2010
(collectively, as amended, the “Amended and Restated Agreement”);


WHEREAS, Company, XCel, Assignor, Mizrahi and Marisa Gardini have entered into
an Asset Purchase Agreement, dated May 19, 2011, as amended July 28, 2011 and as
may be amended thereafter (the “Asset Purchase Agreement”), pursuant to which
the Company, as the wholly owned subsidiary of Xcel, has agreed to purchase
substantially all of the trademarks and other intellectual property assets of
Assignor, including, without limitation, all rights in and to the Mark (as
defined below);


WHEREAS, the Parties desire, as of the Effective Date (as defined below) (a) to
amend and restate the Amended and Restated Agreement as set forth herein, and
(b) that QVC consent to the assignment from Assignor to Company of that certain
agreement dated December 1, 2009, by and between QVC and Assignor (the “Design
Services Reimbursement Agreement”);


WHEREAS, QVC and its subsidiaries promote, market, sell and distribute
(collectively, “Promote”) products through various means and media, including
without limitation, their televised shopping programs (the “Programs”);
 
WHEREAS, QVC desires to have manufactured and to Promote various products
bearing, marketed in connection with or otherwise associated with (i) the
trademark “IsaacMizrahiLive”; (ii) such other words as may be determined in
accordance with paragraph 1(g) below; and (iii) related logos as specified in
Exhibit “A” to this Agreement (collectively, the “Mark”), including, but not
limited to, books, home furnishings, home decor, tabletop, cookware, kitchen
prep items, gardening products, beauty products, jewelry, fashion accessories,
sunglasses, handbags, small leather goods, footwear and apparel that are
endorsed, designed, marketed, and/or promoted by Company (all such products
bearing, marketed in connection with or otherwise associated with the Mark,
including, but not limited to, books, home furnishings, home decor, tabletop,
cookware, kitchen prep items, gardening products, beauty products, jewelry,
fashion accessories, sunglasses, handbags, small leather goods, footwear and
apparel that are endorsed, designed, marketed, promoted and/or sold by Company,
whether now in existence or developed hereafter, are collectively referred to
hereinafter as the “Products”).  For purposes of clarification, the Products
shall be of unique designs, colors, prints, patterns, price points and/or
materials (or unique in some other manner) to be sufficiently different from, so
as to not directly compete with, products sold as part of the Liz Claiborne New
York line of which Mizrahi is the creative director;

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, QVC desires to Promote, and Company desires to have Promoted, certain
items that are developed, manufactured and/or licensed by third parties
(“Vendors”), which items will (i) bear, be marketed in connection with or
otherwise associated with the trademark(s) and/or service mark(s) of the Vendors
and (ii) bear, be marketed in connection with or otherwise associated with the
Mark, and (iii) contain a design element (a “Design Element”) provided by
Company and Mizrahi or, in the event of (A) the death of Mizrahi or (B) the
disability of Mizrahi, and the election of QVC not to terminate this Agreement
pursuant to paragraph 6(c) in the event of either occurrence, a substitute
designer mutually acceptable to Company and QVC  (all such items are hereinafter
referred to as “Co-Branded Products”);
 
WHEREAS, Company and QVC desire that QVC Promote the Products and Co-Branded
Products through certain means and media, and that Company cause Mizrahi or
another spokesperson mutually agreeable to QVC and Company (Mizrahi and such
other spokesperson as may be mutually agreeable to QVC and Company hereinafter
are referred to as “Spokesperson”, unless stated otherwise) to appear on certain
of the Programs to assist QVC in promoting the Products and Co-Branded Products;
and
 
WHEREAS, Earthbound LLC (“Earthbound”), a New York limited liability company, is
the brand manager for Assignor for the period prior to the Effective Date (as
defined in paragraph 1(a) below) and is a party to that certain agreement, dated
as of September 1, 2009, as subsequently amended, by and between QVC, on the one
hand, and Earthbound, on the other hand (the “Earthbound Agreement”).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the undersigned parties, incorporating the
above Recitals, hereby agree, as of the Effective Date, to amend and restate the
Amended and Restated Agreement as follows:


1.           Effectiveness of Agreement; Grant of License and Other Rights by
Company.


(a)           This Agreement shall become effective simultaneously with the
closing of the transactions contemplated by the Asset Purchase Agreement and the
delivery to QVC of a life insurance policy, or the absolute assignment of a life
insurance policy, as required by paragraph 6(c) below (the “Effective Date”);
provided, however, that in the event the Effective Date does not occur by
September 30, 2011, this Agreement shall be rendered null and void ab
initio.  On the Effective Date, the Company shall provide notice to QVC (in the
manner prescribed in paragraph 11(e) below) that the same has occurred.  On the
Effective Date, Company shall pay, or cause one or more of its affiliates to
pay, the sum of One Million Five Hundred Thousand Dollars ($1,500,000.00), in
good and immediately available funds, to QVC, via wire transfer (with telephone
notice of the Federal reference number to QVC’s Treasury Department Attn: Nicole
Maganas at 484.701.1416 upon transfer) pursuant to the following wiring
instructions (unless otherwise directed in writing by QVC):

 
2

--------------------------------------------------------------------------------

 


Account Name:
QVC, Inc.
Account Number:
***
Bank Name:
***
Bank Address:
***
   
ABA #:
***
SWIFT:
***
   
Bank Contact Name:
***



On the Effective Date, Assignor shall pay, or cause one or more of its
affiliates to pay, the sum of One Million Dollars ($1,000,000.00), in good and
immediately available funds, to QVC, via wire transfer pursuant to the aforesaid
wiring and notice instructions.  Time is of the essence with respect to the
aforesaid payment obligations of Company and Assignor on the Effective Date and,
in the event of the failure of either Company or Assignor to make the respective
payments required by this paragraph 1(a), this Agreement shall be rendered null
and void ab initio.  Notwithstanding anything contained in this Agreement to the
contrary, QVC shall not be obligated to make any payments under this Agreement
unless and until it receives (i) the aforesaid respective cash payments, in good
and immediately available funds, from Company and Assignor; and (ii) delivery
or, in the alternative, absolute assignment, of the insurance policy required by
paragraph 6(c) below.  For avoidance of doubt, the Parties agree that the
Amended and Restated Agreement shall remain in effect, unmodified hereby, until
the Effective Date.


(b)           Company grants to QVC and its affiliates during the License Period
(as defined in paragraph 3 below): (i) the exclusive worldwide right to Promote
the Products through all means and media, now known or hereafter developed; (ii)
the right to use, publish, reproduce and transmit the trademarks, trade names,
service marks, trade dress, copyrights, designs, logos and/or other intellectual
property rights owned, used, licensed and/or developed by Company solely in
connection with the Products, including, without limitation, the Mark (whether
now in existence or created hereafter, collectively, the “Product IP Rights”) to
Promote the Products in accordance with the terms and conditions of this
Agreement and the right to sublicense to others the aforementioned rights; and
(iii) the sub-licensable right to cause the Products to be manufactured by such
manufacturer(s) (“Manufacturer(s)”), which Manufacturers shall be as mutually
agreed upon by QVC and Company. For purposes of clarification, Company shall
have final approval over any Manufacturer, which approval shall not be
unreasonably withheld or delayed.  Company grants to QVC and its affiliates the
nonexclusive right (subject to the provisions of paragraph 5 below) to use the
rights granted in (i), (ii) and (iii) above during the Sell-Off Period (as
defined in paragraph 3 below).  It is expressly understood that nothing in this
paragraph shall prohibit Company or Spokesperson from entering into a similar
product development licensing agreement with any other retailer and/or
wholesaler to the extent not prohibited by, or in conflict with, the terms of
this Agreement.

 
3

--------------------------------------------------------------------------------

 
 
(c)           Company grants to QVC and its affiliates during the License
Period: (i) the exclusive worldwide right to Promote the Co-Branded Products
through all means and media, now known or hereafter developed; (ii) the right to
use, publish, reproduce and transmit certain of the trademarks, trade names,
service marks, trade dress, copyrights, designs, logos and/or other intellectual
property rights owned, used, licensed and/or developed by Company in connection
with the Co-Branded Products, including, without limitation, the Design Element
and the Mark (whether now in existence or created hereafter, collectively, the
“Co-Branded IP Rights”) to Promote the Co-Branded Products in accordance with
the terms and conditions of the Agreement and the right to sublicense to others
the aforementioned rights); and (iii) the sub-licensable right to cause the
Co-Branded Products to be manufactured by Vendors (or their licensees), which
Vendors shall be as mutually agreed by the parties.  Company grants to QVC and
its affiliates the nonexclusive right to use the rights granted in (i), (ii) and
(iii) above during the Sell-Off Period.


(d)           Company grants to QVC and its subsidiaries during the License
Period the exclusive worldwide right to use the Spokesperson’s name, likeness,
image, voice and performance (the “Endorsement”) to Promote the Products and the
Co-Branded Products through all means and media, now known or hereafter
developed.  In addition, Company grants to QVC and its subsidiaries the
non-exclusive (subject to the provisions of paragraph 5 below) right to use the
rights granted in this subparagraph (d) during the Sell-Off
Period.  Hereinafter, the rights granted to QVC and its subsidiaries pursuant to
this paragraph 1 are collectively referred to as the “License”.  Except as may
be set forth herein to the contrary, the License grants rights to QVC and its
subsidiaries with respect to the Mark and the Endorsement only.
 
(e)           In order to ensure the consistent quality of the Products, QVC
shall arrange directly with Manufacturers of Products for such Manufacturers of
Products to provide to Company samples of Products and any packaging, or other
promotional materials associated therewith for the purpose of allowing Company
to verify that such samples conform to its specifications and requirements, if
any, for the Products, provided that Company provides QVC with any such
specifications and requirements at the time of delivery of the Designs (as
defined in paragraph 2(f) below) for the subject Products.  Any such
specifications and requirements not delivered to QVC by Company at the time of
delivery of the Designs for the subject Products shall be deemed to be waived by
Company.  For purposes of clarification, as between Company and QVC, Company
shall be responsible for oversight with respect to the quality of Products and
the use of the Product IP Rights in connection with the manufacture thereof.
 
(f)           In order to ensure the consistent quality of the incorporation of
the Design Element into Co-Branded Products, QVC shall arrange directly with
Vendors for Vendors to provide to Company samples of Co-Branded Products for the
purpose of allowing Company to verify that such samples conform to Company’s
specifications and requirements, provided that Company provides QVC with such
specifications and requirements at the time of delivery of the Designs for the
subject Products.  Any such specifications and requirements not delivered to QVC
by Company at the time of delivery of the Designs for the subject Products shall
be deemed to be waived by Company.  For purposes of clarification, as between
Company and QVC, Company shall be responsible for oversight with respect to the
quality of the incorporation of the Design Element into the Co-Branded Products
and the use of the Co-Branded IP Rights in connection with the manufacture
thereof.

 
4

--------------------------------------------------------------------------------

 
 
(g)           In addition to, or in lieu of, the Mark identified above, the
Products and Co-Branded Products may be Promoted under a brand name or brand
names as mutually agreed upon, in writing, by QVC and Company.
 
2.           Products and Compensation.


(a)           From time to time, QVC and its subsidiaries may issue to
Manufacturer(s) a purchase order (any such purchase order, as may be issued from
time to time, is hereinafter referred to as a “Purchase Order”).  Hereafter, any
purchases of Products by QVC shall be made according to the terms set forth in
this Agreement and in any such Purchase Order(s).  The terms of each Purchase
Order, shall survive the expiration or termination of this
Agreement.  Notwithstanding anything to the contrary contained in this Agreement
or otherwise, QVC and its subsidiaries expressly reserve the right to promote
products that are in competition with the Products and make no representations
or warranties with respect to (i) the amount of Products, if any, that may be
sold through the Programs or otherwise, (ii) the number of times, if any, the
Products may be offered for sale on the Programs or otherwise, or (iii) the
amount of revenue, if any, that may be generated through any sales of Products
on the Programs or otherwise. This Agreement does not obligate QVC or its
subsidiaries to purchase any Products from Manufacturer(s) or to Promote any
Products.
 
(b)           From time to time, QVC and its subsidiaries may issue to Vendor(s)
a purchase order (any such purchase order, as may be issued from time to time,
is hereinafter referred to as a “Vendor Purchase Order”). Hereafter, any
purchases of Co-Branded Products by QVC shall be made according to the terms set
forth in this Agreement and in any such Vendor Purchase Order(s). The terms of
each Vendor Purchase Order, shall survive the expiration or termination of the
Agreement.  Notwithstanding anything to the contrary contained in the Agreement
or otherwise, QVC and its subsidiaries expressly reserve the right to promote
products that are in competition with the Co-Branded Products and make no
representations or warranties with respect to (i) the amount of Co-Branded
Products, if any, that may be sold through the Programs or otherwise, (ii) the
number of times, if any, the Co-Branded Products may be offered for sale on the
Programs or otherwise, or (iii) the amount of revenue, if any, that may be
generated through any sales of Co-Branded Products on the Programs or
otherwise.  This Agreement does not obligate QVC or its subsidiaries to purchase
any Co-Branded Products from Vendor(s) or to Promote any Co-Branded Products.
 
(c)           Company shall be responsible for all out-of-pocket costs and
expenses incurred by Spokesperson and/or Company in connection with the services
performed by Spokesperson and/or Company under this Agreement, subject to any
reimbursements due to the Company in accordance with paragraph 4(a) of this
Agreement.
 
(d)           During the License Period, QVC shall pay Company as set forth in
this paragraph 2 for the rights granted and services provided hereunder with
respect to both Products and Co-Branded Products and Company shall accept the
same as its sole compensation for such rights granted and services provided
hereunder.

 
5

--------------------------------------------------------------------------------

 


(e)           During the License Period, within thirty (30) days after the end
of each calendar quarter, QVC will send to Company a statement covering sales of
Products and Co-Branded Products in such calendar quarter and any payment due
pursuant to paragraphs 2(g) and 2(i) below for such calendar quarter, and will
pay to Company any such payment that is so due in accordance with the provisions
of paragraphs 2(g) and 2(i) below.  Each statement shall become binding on
Company and Company shall, absent fraud on the part of QVC, neither have nor
make any claim against QVC with respect to such statement, unless Company shall
advise QVC, in writing, of the specific basis of such claim within one (1) year
after the date Company receives such statement.  Company may, not more than once
during any calendar year, but only once with respect to any statement rendered
hereunder, audit QVC’s books and records related to the Products and Co-Branded
Products for the purpose of determining the accuracy of QVC’s statements to
Company.  If Company wishes to perform any such audit, Company will notify QVC
at least thirty (30) days before the date when Company plans to commence such
audit. Company shall not be entitled to examine any records that do not report
sales of Products and/or Co-Branded Products. All audits shall be made during
regular business hours upon reasonable notice, and shall be conducted on
Company’s behalf by an independent Certified Public Accountant or other
professional representative.  Each examination shall be made at Company’s own
expense at QVC’s regular place of business where the books and records are
maintained; provided, however, that if any such audit reveals an underpayment of
amounts owed pursuant to paragraphs 2(g) and 2(i) of greater than ten percent
(10%), QVC shall pay all such past due amounts plus reasonable expenses of
Company’s audit including reasonable professional fees.


(f)           Design and Manufacturing. QVC and the Company will cooperate and
work in concert to develop designs (“Designs”) and prototypes (“Prototypes”) for
the manufacture of the Products and Co-Branded Products.  Company and Mizrahi
or, in the event of (A) the death of Mizrahi or (B) the disability of Mizrahi,
and the election of QVC not to terminate this Agreement pursuant to paragraph
6(c) in the event of either occurrence, a substitute designer mutually
acceptable to Company and QVC, shall provide no fewer than 200 Designs to QVC
during each License Period Year (as defined in paragraph 2(g) below) of the
License Period.  Prior to the manufacture of any specific Product line or
Co-Branded Product line (each Product line or Co-Branded Product line, an
“Item”), QVC will provide a production quality sample (each, a “Sample”) of each
Item for the Company’s approval. Each Item produced, if any, by a Manufacturer
will be an accurate reproduction in all material respects to the
Sample.  Further, the Company shall notify QVC of its approval or disapproval of
any Sample within five (5) Business Days (as defined below) after Company
receives such Sample.  The parties will reasonably cooperate in an attempt to
resolve any disapproval of, objections to or concerns with, the Sample. If,
however, the Company fails to disapprove any Sample within five (5) Business
Days of its receipt of such Sample, Company will be deemed to have approved such
Sample.  Company and Mizrahi acknowledge that as between them and QVC, QVC owns
the Designs.  “Business Day”, as used herein, shall mean any day except
Saturday, Sunday and/or any other day on which commercial banks in Philadelphia,
Pennsylvania or New York, New York are authorized by law to close.

 
6

--------------------------------------------------------------------------------

 
 
(g)           QVC shall pay to the Company the following *** Royalty Payments
***, subject, however, to the provisions of paragraph 2(i) below:


***


As used herein, each License Period Year shall commence on October 1 and end on
September 30 of the subsequent calendar year.  The calendar quarters for each of
the License Period Years shall consist of October, November and December as the
first calendar quarter; January, February and March as the second calendar
quarter; April, May and June as the third calendar quarter; and July, August and
September as the fourth and final calendar quarter.  The *** Royalty Payment
shall be remitted in accordance with paragraph 2(i) below.


(h)           The parties acknowledge and agree that *** to Assignor, which ***.
QVC acknowledges and agrees that it is accepting the following in satisfaction
of ***: (i) payment by Company of $1,500,000.00, in good and immediately
available funds, to QVC pursuant to paragraph 1(a) above; (ii) payment by
Assignor of $1,000,000.00, in good and immediately available funds, to QVC
pursuant to paragraph 1(a) above; (iii) *** as set forth in the Amended and
Restated Agreement; (iv) receipt of the Reverse Royalty (as defined below)
payments due and owing to QVC pursuant to paragraph 2(k) below; and (v) receipt
of the Third Participating Royalty Payments (as defined below) due and owing to
QVC pursuant to paragraph 2(l) below.  Notwithstanding anything contained in
this Agreement to the contrary, (i) QVC shall have no recourse against Assignor
for (A) ***; or (B) the payment of $1,500,000.00 due to QVC by Company pursuant
to paragraph 1(a) above; or (C) for payment of the Reverse Royalty due to QVC
pursuant to paragraph 2(k) below; and/or (D) for payment of the Third
Participating Royalty Payments due to QVC pursuant to paragraph 2(l) below,
provided, however, that nothing in this paragraph 2(h) modifies, amends or
novates the  payment obligations of Assignor as set forth in paragraph 1(a)
above and in this paragraph 2(h)(ii); and (ii) QVC shall have no recourse
against Company for (A) ***; and/or (B) the payment of $1,000,000.00 due to QVC
by Assignor pursuant to paragraph 1(a) above, provided, however, that nothing in
this paragraph 2(h) modifies, amends or novates the obligations of Company under
this Agreement, including, without limitation, the obligations of Company as set
forth in subsections (i), (iv) and (v) of this paragraph 2(h) in paragraph 1(a)
above and in paragraph 2(l) below.


(i)           The *** Royalty Payments set forth in paragraph 2(g) above shall
be remitted pursuant to, and subject to the conditions in, this paragraph 2(i).
QVC shall pay, and Company shall accept, the following as the sole compensation
for the rights granted and services provided in this Agreement:


(i)           In accordance with paragraph 2(e) above, QVC shall pay to Company
the *** Royalty Payment with respect to the first three consecutive calendar
quarters of each applicable License Period Year; and

 
7

--------------------------------------------------------------------------------

 

(ii)          In accordance with paragraph 2(e) above, QVC shall pay to Company
with respect to the fourth and final calendar quarter of each applicable License
Period Year ***.  For purposes of this Agreement, “Gross Royalty” is defined to
be ***.  For purposes of this Agreement, “Net Retail Sales” shall mean the
aggregate amount of all revenue generated through the sale of Products or
Co-Branded Products, respectively, by QVC and its subsidiaries during the
License Period Year, excluding freight, shipping and handling charges, customer
returns, and sales, use or other taxes.  For further clarification, and subject
only to the provisions of paragraphs 2(g) and 2(i), QVC shall have no obligation
to pay Company any royalties or other compensation hereunder for Products and
Co-Branded Products which are returned, or sought by QVC to be returned, to
Manufacturers and/or Vendors, as the case may be, by QVC.  In addition,
notwithstanding anything herein to the contrary, QVC shall have no obligation to
pay any royalties hereunder or other compensation to Company for Products and/or
Co-Branded Products sold by QVC at or below QVC’s Landed Cost (as defined below)
for those Products and/or Co-Branded Products. “Landed Cost”, as used herein,
shall mean the cost price of the Products or Co-Branded Products, respectively,
as set forth on the applicable Purchase Orders or Vendor Purchase Orders, as the
case may be, for such Products or Co-Branded Products, respectively, together
with any and all other costs incurred by QVC for freight, custom duties and
miscellaneous expenses with respect to the import of the subject Products or
Co-Branded Products, respectively, into the continental United States of America
from any foreign country or port.


(iii)         The suspension or elimination of QVC’s obligation to remit ***
Royalty Payments shall not relieve QVC of any obligation, to the extent that the
same otherwise exists, to remit the *** Royalty to Company as calculated in
paragraph 2(i)(ii) above.  In the event of the suspension or elimination of
QVC’s obligation to remit ***, the *** Royalty shall thereafter be paid on a
quarterly calendar basis in accordance with paragraph 2(e) above.  The payment
by QVC for the quarterly calendar period in which QVC’s obligation to remit ***
Royalty Payments was suspended or eliminated shall include (A) any outstanding
*** Royalty previously accrued but unpaid; and (B) the pro rata portion any ***
Royalty Payments due to Company for the calendar quarter in which Mizrahi dies
or becomes Disabled (as defined in paragraph 6(d) below).  Notwithstanding
anything contained in this paragraph 2(i)(iii) above, in the event that QVC’s
obligation to remit *** Royalty Payments is suspended due to the Disability of
Spokesperson, but is thereafter reinstated due to the recovery and return of
Spokesperson, the payment by QVC of *** Royalty Payments and/or the *** Royalty
shall revert to the procedure and calculation set forth in paragraph 2(i)(i) and
2(i)(ii) above.


In the event of a renewal of this Agreement pursuant to paragraph 3 below, the
*** Royalty shall continue to be paid on a quarterly calendar basis in
accordance with paragraph 2(e) above.


(j)           QVC and Company agree and acknowledge that time is of the essence
in the delivery of the payments required by this Agreement, and further agree
that interest shall accrue on all past due payments under this Agreement from
their respective due dates until paid at the rate (except as may be expressly
stated otherwise in this Agreement) of one percent (1%) per month, or if such
rate exceeds the maximum rate allowed by law, at the maximum rate allowed by
law, and shall be payable on demand.

 
8

--------------------------------------------------------------------------------

 

(k)           Notwithstanding the exclusive grant of license contained in
paragraph 1, upon the prior written permission of an officer of QVC, which
permission may be granted or withheld for any reason or no reason at all at the
sole discretion of QVC, the Company may sell any of the Products via Prestige
Retailers (as defined below).  In addition, notwithstanding the exclusive grant
of license contained in paragraph 1, Company may sell any of the Products via
Company Media (as defined below); provided, however, that Company must, with
respect to both sales of the Products via Prestige Retailers and/or sales of the
Products via Company Media, provide QVC with at least thirty (30) days written
notice prior to Company’s issuance of any purchase order to Manufacturer(s) of
the Products.  During the Term of this Agreement and thereafter, Company shall
pay to QVC a royalty (“Reverse Royalty”) equal to (i) *** of wholesale sales of
all Products sold by Company (or its affiliates) to Prestige Retail (“Company
Prestige Retailer Sales”), if any, and (ii) *** of net retail sales of all
Products sold by Company via Company Media, if any (“Company Media Sales”) (such
“Company Prestige Retailer Sales” and “Company Media Sales” being collectively
referred to as “Company Sales”). Reverse Royalties earned hereunder, if any,
will be accrued quarterly in the quarter in which such Company Sales, if any,
are made by Company, and shall be paid within thirty (30) days after the end of
each calendar quarter.  Within thirty (30) days after the end of each calendar
quarter, Company shall send to QVC a statement covering Company Sales in such
quarter and Reverse Royalties for such Company Sales, and will pay QVC any
Reverse Royalties that are due. As used in this Agreement, “Prestige Retailer”
shall mean the stores and the respective internet websites of high-end Brick and
Mortar Retailers (as defined below), e.g., Neiman Marcus, Bloomingdales and May
Company Stores, but shall exclude (i) discount divisions of any of the foregoing
and (ii) all retail channels of distribution other than by or through a Prestige
Retailer, including without limitation, by or through “Mass Merchants” (as
defined below), discount stores, drugstores, warehouse stores, superstores and
retail outlet stores. As used in this Agreement, “Mass Merchants” shall mean
general retail merchandisers, including but not limited to Sears, JC Penney,
Target, Walmart and Kmart.  As used herein, “Brick and Mortar Retailer” shall
mean an entity whose primary means of deriving revenue is the marketing and sale
of consumer products to end-users of such consumers products at a physical
location to which such end-users come to purchase such consumer products,
provided, however, a Brick and Mortar Retailer shall not include, and shall not
be deemed or construed to include, any Direct Competitor (as defined below) or
affiliate thereof.  As used in this Agreement, “Company Media” shall mean
Company’s “Isaac Mizrahi” and “Isaac Mizrahi New York”-branded brick and mortar
retail stores, if any, and its “Isaac Mizrahi”-branded and “Isaac Mizrahi New
York”-branded internet websites. Notwithstanding any other provision in this
paragraph 2(k), Company shall be permitted to use the Mark as the name or title
of a television program or magazine without paying QVC a Reverse Royalty for
such use; provided, however, that any such television program or magazine (and
the content or subject matter thereof) remains subject to the non-compete
provisions of paragraph 5 of this Agreement.  The provisions of this paragraph
2(k) shall survive termination or expiration of this Agreement.
 
(l)           Subject to paragraph 2(l)(ii) below, Company shall remit the First
Participating Royalty Payments (as defined below) and the Second Participating
Royalty Payments (as defined below) to Assignor and shall remit the Third
Participating Royalty Payments (as defined below) to QVC as follows:

 
9

--------------------------------------------------------------------------------

 

(i)           Subject to paragraph 2(l)(ii), the Company shall pay to Assignor
the first *** of Brick and Mortar Net Revenues (as defined below) earned and
received by Company (or earned by any affiliate of Company) during each twelve
(12) month period commencing on October 1, 2011 and ending on September 30, 2021
(collectively, the “First Participating Royalty Payments”).  As between Assignor
and QVC, on the one hand, and Company, on the other hand, and subject to
paragraph 2(l)(ii), Company shall retain all of the next *** of Brick and Mortar
Net Revenues earned and received by Company during each twelve (12) month period
commencing on October 1, 2011 and ending on September 30, 2021 (collectively,
the “Retained Brick and Mortar Net Revenues”).  Subject to paragraph 2(l)(ii),
Company shall pay to Assignor, during each of the twelve (12) calendar month
periods commencing on October 1, 2011 and ending on September 30, 2021, *** of
the Brick and Mortar Net Revenues earned and received by the Company (or earned
by any affiliate of Company), if any, in excess of the First Participating
Royalty Payment for each such twelve (12) calendar month period and the Retained
Brick and Mortar Net Revenues in such twelve (12) calendar month period
(collectively, the “Second Participating Royalty Payments”).  As used herein,
“Brick and Mortar Net Revenues” shall mean all revenues (including, without
limitation, royalties of any kind), excluding the Excluded Company Royalties (as
defined below), earned by Company from (A) the sale, license, consignment or any
other form of distribution of any products, including, without limitation, the
Products, bearing, marketed in connection with or otherwise associated with the
Company’s trademarks and brands and/or (B) the licensing of any and all
intellectual property rights with respect to any and all products, including,
without limitation, the Products, bearing, marketed in connection with or
otherwise associated with the Company’s trademarks and brands, after deduction
from such revenues for: (i) any such products sold, licensed, consigned or
otherwise distributed by or through the Company to any purchaser, consignee or
licensee of such products, but thereafter returned to Company by such purchaser,
consignee or licensee of such products for refund actually paid by Company to
such customer; (ii) sales, use, excise or value added taxes actually paid by
Company in connection with any such products sold, consigned, licensed or
otherwise distributed by or through the Company to the purchaser, consignee or
licensee of such products; (iii) custom duties and similar import impositions or
charges actually paid by Company in connection with any such products sold,
consigned, licensed or otherwise distributed by Company to the purchaser,
consignee or licensee of such products; (iv) Advertising Royalties (as defined
below); and (v) shipping and handling charges actually paid by Company in
connection with the sale, consignment, license or other distribution of any such
products to the purchaser, consignee or licensee of such products.  As used
herein, “Excluded Company Royalties” shall mean (A) royalties and any other
amounts paid or credited by QVC to Company under this Agreement or the Design
Services Reimbursement Agreement, (B) royalties and revenues that Company
receives in connection with Company Sales, provided that QVC has received all
Reverse Royalties due and payable to QVC pursuant to this Agreement in
connection with respect to such Company Sales, and (C) royalties and revenues
that the Company receives from Liz Claiborne in connection with the Liz
Claiborne New York brand.  “Advertising Royalties”, as used herein, shall mean
cash monies actually paid to Company from licensees other than affiliated
licensees of Company to be held in trust by Company as a fiduciary to such
non-affiliated licensees, which monies were received by Company (A) as a result
of “arms length” negotiation with Company’s licensees; (B) are not revenue, and
are not characterized for any purpose as revenue, of Company; and (C) are
earmarked for the sole purpose of marketing and promoting Company’s trademarks
for the benefit of licensees not affiliated with Company.

 
10

--------------------------------------------------------------------------------

 

Notwithstanding anything contained in this Agreement to the contrary, Company
(A) shall not, directly or indirectly (or otherwise cause a third person to)
sell, license, consign or otherwise distribute any products, including, without
limitation, the Products, bearing, marketed in connection with or otherwise
associated with the Company’s trademarks and brands to K-Mart, Wal-Mart Stores,
Inc., Sears, Roebuck & Co. and/or any Direct Competitor (as defined below)
and/or any respective affiliate thereof; and/or (B) shall not enter into any
direct-to-retail license (i.e., a license with any retailer for the manufacture
of goods and products) with any off-price retainer for apparel or footwear.  As
used herein, “Direct Competitor” shall mean any entity (or affiliate thereof)
other than QVC, including, but not limited to, HSN, Inc. and/or ValueVision
Media, Inc., whose primary means of deriving revenue is the transmission of
Direct Response Television Programs (as defined in Paragraph 5 below), including
without limitation, Home Shopping Network, ShopNBC, America’s Store and Shop at
Home Network.


QVC shall be entitled to terminate this Agreement (without further obligation on
the part of QVC to perform hereunder, including, without limitation, any further
obligation to remit any *** Royalty Payment otherwise due and owing to Company
by QVC) in the event that, prior to October 1, 2021, Company conveys, transfers
or assigns any of Company’s trademarks, trade names, service marks, trade dress,
copyrights, designs, logos and/or other intellectual property associated with
Mizrahi to any of the following: (A) a Direct Competitor or any affiliate
thereof; (B) an entity, or an affiliate of an entity, that, in the calendar year
preceding any such conveyance, transfer or assignment, has sold, consigned or
distributed by any other means goods or products to a Direct Competitor, or any
affiliate thereof, in the amount of $25,000,000.00 or more; (C) a Mass Merchant
or any affiliate thereof; (D) any entity or person convicted of, or subject to
pending charges for, any felony under federal or state laws; (E) any entity or
person who is the subject of any federal or state investigation for fraudulent
activities or violation of federal or state securities laws; (F) any entity or
person who is the subject of any investigation, conviction or pending charge
related to the use of child labor; (G) any entity or person who is the subject
of any investigation, conviction or pending charge for violation of the Foreign
Corrupt Practice Act, 15 U.S.C. § 78dd-1, et seq., the Racketeer Influenced and
Corrupt Organizations Act, 18 U.S.C. § 1961, et seq. and/or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub.L. No. 107-56, 115 Stat. 272 (Oct. 26,
2001); and/or (H) any entity or person who is the subject of any federal, state
or local investigation by a governmental authority or agency, conviction or
pending charge for a crime involving Moral Turpitude (as defined below).  “Moral
Turpitude”, as used herein, shall mean the act or commission (or the attempt or
the criminal conspiracy to commit or the aiding or abetting) of any of the
following crimes under federal, state or local laws: arson, criminal homicide,
speculating or wagering on official action or information or other crime
involving an abuse of public office or corrupt influence in official matters,
cruelty to animals, open lewdness or other crime of public indecency, corruption
or endangering the welfare of minors, sexual abuse or exploitation of children,
unlawful communication or contact with a minor, kidnapping, burglary, robbery,
theft, embezzlement or extortion of property with a value greater than $2,000.00
or of trade secrets by whatever means, forgery, bad checks, money laundering,
counterfeiting, sale of controlled substances, deceptive business practices,
commercial bribery, defrauding secured creditors, fraud, perjury or false
swearing, unsworn falsification to authorities, obscenity, obstruction of
justice, aggravated assault, rape or statutory sexual assault and/or aggravated
indecent assault.

 
11

--------------------------------------------------------------------------------

 

QVC shall be entitled to terminate this Agreement (without further obligation on
the part of QVC to perform hereunder, including, without limitation, any further
obligation to remit any *** Royalty Payment otherwise due and owing to Company
by QVC) in the event that, prior to October 1, 2015, Company conveys, transfers
or assigns any equity interest in the Company to a Direct Competitor or any
affiliate or employee thereof.


In the event that QVC terminates this Agreement pursuant to the terms of this
paragraph 2(l)(i), QVC shall have no obligation to remit any further *** Royalty
Payments otherwise due and owing to Company by QVC, but Company shall continue
to have the obligation to remit the Third Participating Royalty Payments to QVC
in accordance with the provisions of this Agreement.


(ii)          At such time as there is due to Assignor an aggregate of *** in
First Participating Royalty Payments and Second Participating Royalty Payments
pursuant to this paragraph 2(l), Company shall provide notice promptly of the
same to QVC and thereafter shall pay to QVC *** of all Bricks and Mortar Net
Revenues earned and received by Company (or earned by any affiliate of Company)
until September 30, 2021 (collectively, the “Third Participating Royalty
Payments”) in lieu of the First Participating Royalty Payments and the Second
Participating Royalty Payments.  The Third Participating Royalty Payments shall
be calculated without regard to the Retained Brick and Mortar Net Revenues,
which shall not be included in any computation of the Third Participating
Royalty Payments due and payable to QVC.


(iii)         The Third Participating Royalty Payments  from Brick and Mortar
Net Revenues earned by the Company shall be reported and paid to QVC as follows:
Within thirty (30) days after the end of each calendar quarter, Company will
send to QVC a statement covering all Brick and Mortar Net Revenues earned and
received by Company (or earned by any affiliate of Company) in such calendar
quarter and any payment of Third Participating Royalty Payments due to QVC
pursuant to this paragraph 2(l) for such calendar quarter, and will pay to QVC
any such payment of Third Participating Royalty Payments that is so due in
accordance with the provisions of this paragraph 2(l).  Each statement shall
become binding on QVC and QVC shall, absent fraud on the part of Company,
neither have nor make any claim against Company with respect to such statement,
unless QVC shall advise Company, in writing, of the specific basis of such claim
within one (1) year after the date QVC receives such statement.  QVC may, not
more than once during any calendar year, but only once with respect to any
statement rendered hereunder, audit Company’s books and records related to the
Brick and Mortar Net Revenues for the purpose of determining the accuracy of
Company’s statements to QVC.  If QVC wishes to perform any such audit, QVC will
be required to notify Company at least thirty (30) days before the date when QVC
plans to commence such audit. QVC shall not be entitled to examine any records
that do not report earnings of Brick and Mortar Net Revenues. All audits shall
be made during regular business hours upon reasonable notice, and shall be
conducted on QVC’s behalf by an independent Certified Public Accountant or other
professional representative.  Each examination shall be made at QVC’s own
expense at Company’s regular place of business where the books and records are
maintained; provided, however, that if any such audit reveals an underpayment of
amounts owed pursuant to this paragraph 2(l) of greater than ten percent (10%),
Company shall pay all such past due amounts plus reasonable expenses of QVC’s
audit including reasonable professional fees.

 
12

--------------------------------------------------------------------------------

 


Company shall use all commercially reasonable means to collect any and all Brick
and Mortar Net Revenues from any and all entities and persons from whom such
Brick and Mortar Net Revenues are due (and, in addition to, and not in lieu of,
all rights of offset or recoupment by QVC under law), the failure of Company to
do so (i) shall be a breach of this Agreement with respect to Brick and Mortar
Net Revenues due from any person or entity in the amount of Ten Thousand Dollars
($10,000.00) or less and (ii) shall be a material breach of this Agreement with
respect to Brick and Mortar Net Revenues due from any person or entity in any
amount greater than Ten Thousand Dollars ($10,000.00).  As used herein,
“commercially reasonable means” shall be determined by reference to the dollar
amount, collectability and cost of collection of the subject Brick and Mortar
Net Revenues due to Company.  The provisions of this paragraph 2(l) shall
survive termination or expiration of this Agreement.


3.           License Period and Term.


(a)           Generally.  The license period (the “License Period”) shall be
deemed to have commenced as of October 1, 2010 and shall expire, if not
otherwise terminated as set forth below, at 12:00 a.m. (prevailing Eastern Time)
on October 1, 2015; provided, however, that the License Period shall
automatically be extended for successive one-year terms unless either Company or
QVC notifies the other of its intent to terminate the License Period no later
than sixty (60) days prior to the end of the then-current License Period.
Notwithstanding any other provision of this Agreement, Company or QVC shall have
the right to terminate the Agreement at any time if the other materially
breaches this Agreement and fails to cure such breach within thirty (30) days of
receipt of written notice of such material breach delivered in the manner
prescribed by paragraph 10(e) below.  QVC shall owe Company no *** Royalty
Payments for any renewal term of the License Period.  In the event that QVC
shall elect to terminate this Agreement as a result of a material breach of this
Agreement by Company, and the failure of Company to cure such breach within
thirty (30) days of receipt of written notice of such material breach delivered
in the manner prescribed by paragraph 10(e) below, QVC shall have no further
obligation to remit any *** Royalty Payments otherwise due and owing to Company
by QVC, but Company shall continue to have the obligation hereunder to remit the
Third Participating Royalty Payments to QVC pursuant to paragraph 2 above.  In
the event that Company shall elect to terminate this Agreement as a result of a
material breach of this Agreement by QVC, and the failure of QVC to cure such
breach within thirty (30) days of receipt of written notice of such material
breach delivered in the manner prescribed by paragraph 10(e) below, QVC shall
not be entitled to receive any Third Participating Royalty Payments in excess of
***.  The Term of this Agreement shall be as defined in paragraph 5 of this
Agreement.


(b)           [Omitted.]
 
(c)           Sell-Off Period. The exclusive rights of QVC under the License
shall terminate at the conclusion of the License Period, whereupon QVC may
continue to exercise the License rights, including the Endorsement, on a
non-exclusive basis (subject to the provisions of paragraph 5 below) for as long
as necessary, including, after expiration or termination, for cause or
otherwise, of the License Period, to Promote Products and Co-Branded Products
through any means and media (i) to sell off any of its remaining inventory of
Products and Co-Branded Products, (ii) to place additional orders with
Manufacturers and/or Vendors for Products and Co-Branded Products, respectively,
to fulfill any remaining unfilled customer orders for Products and/or Co-Branded
Products, and (iii) to have such additional orders fulfilled by Manufacturer(s)
or Vendor(s) (the “Sell-Off Period”).

 
13

--------------------------------------------------------------------------------

 
 
(d)           QVC shall have no obligation to remit to Company, and Company
shall not be entitled to receive, any royalty or other compensation from QVC for
sales of Products and Co-Branded Products by QVC during the Sell-Off Period.
 
4.           Appearances.
 
(a)           If requested by QVC, Company shall cause Spokesperson to make, at
minimum, the following number of monthly Appearances: (i) twelve (12) in License
Period Year 1; (ii) sixteen (16) in License Period Year 2; (iii) eighteen (18)
in License Period Year 3; (iv) twenty (20) in License Period Year 4; and (v)
twenty (20) in License Period Year 5 and in each subsequent year in the event
that this Agreement is automatically extended pursuant to paragraph 3(a)
above.  Each “Appearance” shall mean a one hour appearance on QVC’s Direct
Response Television Programs.  The schedule of Appearances shall be mutually
determined by the Company and QVC, subject to Spokesperson’s schedule; provided,
however, that once dates and times for Appearances have been agreed upon and
scheduled by QVC, Company shall cause Spokesperson to make such Appearances,
unless Company or Spokesperson provides QVC with written notice of
Spokesperson’s inability to make such Appearance at least sixty (60) days in
advance of the scheduled Appearance date.  Company shall cause Spokesperson to
appear, in promotional announcements featuring the Direct Response Television
Programs, at dates and times mutually determined by QVC and Spokesperson,
subject to Spokesperson’s reasonable availability.  Unless otherwise agreed by
the parties, all Appearances and promotional announcements shall take place at
QVC’s studios in West Chester, Pennsylvania or the Company’s showroom located at
475 10th Avenue, New York, NY.  Any costs and expenses of the Spokesperson that
may arise in connection with all Appearances and promotional announcements,
including without limitation, travel, lodging and food, shall be borne by
Company; provided, however, that any production costs associated with the
production of any program at the Company’s showroom shall be borne by QVC or its
affiliates.  In the event of the failure of the Spokesperson to make an
Appearance required pursuant to this Agreement for any other reason, Company
shall use its best efforts to provide an alternative Spokesperson satisfactory
to QVC.
 
(b)           Upon the request of Company, Spokesperson may promote (but not
offer for sale, sell or otherwise distribute) Apparel Products (as defined
below) and/or Non-Apparel Products (as defined below) on, by or through the
Programs subject to, and strictly conditioned upon, the following terms and
conditions:

 
14

--------------------------------------------------------------------------------

 

(i)           Subject to the prior written approval by an officer of QVC at the
level of Vice President or higher, which discretion may be withheld by QVC in
its sole and unfettered discretion, Spokesperson may promote (but not offer for
sale, sell or otherwise distribute) Apparel Products on, by or through the
Programs pursuant to the conditions set forth in paragraph 4(b)(iii) below,
provided, however, after such time as QVC receives payment in full (which
payment is not disgorged from QVC by any court of competent jurisdiction) of the
Third Participating Royalty Payments in the aggregate amount of no less than
***, QVC will forfeit the right to receive any further Third Participating
Royalty Payments if it withholds consent for Spokesperson to promote Apparel
Products on, by or through Programs more than three (3) times in any given six
(6) month time period where the conditions set forth in paragraph 4(b)(iii)
otherwise were met.  Company agrees and acknowledges that its sole and exclusive
remedy in the event that QVC so withholds its consent shall be that it is no
longer obligated to remit the Third Participating Royalty Payments QVC in excess
of the aggregate amount of ***.  “Apparel Products”, as used herein, shall mean
apparel, footwear, fashion accessories and home textiles (other than the
Products and the Co-Branded Products) bearing, marketed in connection with, or
otherwise associated with Company’s trademarks and brands that are being sold in
Brick and Mortar Retailers.


(ii)          Subject to the prior written approval by an officer of QVC at the
level of Vice President or higher, which discretion may be withheld by QVC in
its sole and unfettered discretion, Spokesperson may promote (but not offer for
sale, sell or otherwise distribute) Non-Apparel Products on, by or through the
Programs pursuant to the conditions set forth in paragraph 4(b)(iii)
below  “Non-Apparel Products”, as used herein, shall mean any and all products,
other than Apparel Products, the Products and the Co-Branded Products, bearing,
marketed in connection with, or otherwise associated with Company’s trademarks
and brands that are being sold in Brick and Mortar Retailers.


(iii)         All requests by Company for the promotion of Apparel Products and
Non-Apparel Products shall be made to QVC (in the manner set forth in paragraph
11(e) below) no less than seven (7) Business Days prior to the date upon which
Company seeks the promotion of such Apparel Products and/or Non-Apparel Products
by, on or through the Programs and must meet and satisfy the following
requirements and conditions:


 
(A)
Upon the request of QVC, Company shall obtain any licenses or consents deemed
required by QVC for the promotion of Apparel Products and/or Non-Apparel
Products by, on or through the Programs;

 
(B)
Company shall provide QVC (in the manner set forth in paragraph 11(e) below)
with a script of the requested promotion of Apparel Products and/or Non-Apparel
Products by, on or through the Programs and shall do so no less than seven (7)
Business Days prior to the date upon which Company seeks such promotion;

 
(C)
All Apparel Products and Non-Apparel Products requested by Company to be
promoted on, by or through the Programs are subject to QVC’s standards and
practices, including, without limitation, such standards and practices
pertaining to claims substantiation and quality assurance, and, if requested by
QVC, samples of such promotion of such Apparel Products and/or Non-Apparel
Products by, on or through the Programs shall be provided to QVC in sufficient
time to allow for quality assurance testing by QVC;

 
(D)
All claims, if any, made in connection with the promotion of all Apparel
Products and Non-Apparel Products shall be demonstrated by Company and are
subject to QVC’s prior and continuing approval.  No promotion of any Apparel
Products or Non-Apparel Products shall include any testimonial or claim that
cannot be authenticated or substantiated by QVC or any false or unwarranted
claim or any unfair disparagement of the goods or products of any Brick and
Mortar Retailer and/or any competitor of Company or QVC;


 
15

--------------------------------------------------------------------------------

 


 
(E)
The requested promotion by Company of any and all Apparel Products and
Non-Apparel Products shall comply with all federal, state and local laws,
statutes and regulations;

 
(F)
No promotion of any Apparel Products and/or Non-Apparel Products shall infringe
upon the trademarks, patents, trade dress or other intellectual property rights
of any third party;

 
(G)
QVC shall not be required to promote any Apparel Products and/or Non-Apparel
Products that would bring QVC’s reputation into public disrepute;

 
(H)
Any requested promotion of any Apparel Products and/or Non-Apparel Products is
limited to live programming and shall not include any films or video of any
kind;

 
(I)
Company shall be responsible for any and all licensing fees in connection with
all requested promotion of any and all Apparel Products and Non-Apparel Products
on, by or through the Programs;

 
(J)
Company agrees and acknowledges that QVC is not responsible for any of Company’s
contractual obligations to any third party with respect to the promotion of
Apparel Products and Non-Apparel Products;

 
(K)
Company agrees and acknowledges that QVC may be required to shorten or eliminate
any requested promotion of Apparel Products and/or Non-Apparel Products in order
to conform to time limitations or to meet legal requirements;

 
(L)
Company represents and warrants (which representation and warranty shall survive
the expiration or termination of this Agreement) that it has or will obtain any
and all licenses and consents as may be required for the promotion of any and
all Apparel Products and Non-Apparel Products;

 
(M)
Company shall protect, defend, hold harmless and indemnify QVC and its
affiliates, employees, agents, officers and directors, from and against any and
all claims, actions, suits, costs, liabilities, damages and expenses (including,
without limitation, all attorneys' fees and court costs) arising out of or
related to any and all promotions of Apparel Products and Non-Apparel Products
and/or any acts or omissions of Company or any Spokesperson in connection with
any and all such promotions, which obligations shall survive the expiration or
termination of this Agreement;


 
16

--------------------------------------------------------------------------------

 

 
(N)
No single promotion by Spokesperson of Apparel Products or Non-Apparel Products
shall exceed fifteen (15) seconds in duration; and

 
(O)
Company may not request more than one (1) promotion by Spokesperson of Apparel
Products or Non-Apparel Products for any given Appearance by Spokesperson.



(c)           Company shall protect, defend, hold harmless and indemnify QVC and
its affiliates, employees, agents, officers and directors, from and against any
and all claims, actions, suits, costs, liabilities, damages and expenses
(including, without limitation, all attorneys' fees and court costs) arising out
of or related to any acts or omissions of Company or any Spokesperson in
connection with the Appearances, which obligation shall survive the expiration
or termination of this Agreement.
 
(d)           In consideration of the services to be rendered by Spokesperson,
Spokesperson shall be compensated by Company and not by QVC.  Nothing in the
Agreement shall be deemed or construed to render any Spokesperson an employee or
independent contractor of QVC, or any affiliate thereof, or otherwise entitle
any Spokesperson to any compensation or benefits from QVC or any affiliate
thereof.
 
5.           Non-Compete.
 
Except as contemplated hereunder and without the prior written consent of QVC,
neither Assignor, Company nor Spokesperson shall, during the License Period of
this Agreement and the one-year period thereafter (collectively, the “Term”),
promote, advertise, endorse or sell (or otherwise cause a third party to
promote, advertise, endorse or sell): (i) the Products and Co-Branded Products
anywhere in the world through any means or media; and/or (ii) any goods,
services or products, including without limitation, the Products and Co-Branded
Products, anywhere in the world through Direct Response Television Programs. As
used herein, “Direct Response Television Programs” shall mean any televised
program which requests a consumer to respond to any promotion of any product or
service by mail, telephone, internet or other electronic means, which program:
(A) is live, contains an intermittent or continuous call to action and devotes
at least twenty percent (20%) of its programming time to the promotion of
products or services; or (B) is otherwise in the style or format of a televised
retailing program, such as the Programs.  Subject to the foregoing provisions of
this paragraph 5, Company may promote, advertise, endorse, sell, license or
otherwise commercialize any brand or mark, other than the Mark.

 
17

--------------------------------------------------------------------------------

 

6.           Representations, Warranties and Covenants.
 
(a)           Company represents, warrants and covenants as of the Effective
Date, which representations, warranties and covenants shall continue during the
Term of this Agreement and shall survive the expiration or termination of this
Agreement, that: (i) it possesses the full power and exclusive right to grant
the License and Endorsement to QVC; (ii) the execution, delivery and performance
of this Agreement by Company does not violate any agreement, instrument,
judgment, order or award of any court or arbitrator or any law, rule or
regulation; (iii) the Design, Prototype and Product IP Rights of each Product,
and the Design Element and Co-Branded Product IP Rights with respect to each
Co-Branded Product, shall comply with all foreign, federal, state, county,
municipal or other statutes, laws, orders and regulations of any governmental or
quasi-governmental entity; (iv) QVC’s use of the License and the Endorsement,
and QVC’s Promotion of the Products and the Co-Branded Products as permitted
hereunder, will not infringe or otherwise violate the copyrights, trademarks, or
other proprietary rights of third parties or constitute unfair competition; (v)
all claims concerning the Products and Co-Branded Products made by Company are,
and will be, true and correct at the time such claims are made, and supported by
data which complies with applicable law; (vi) there are no amendments to the
Asset Purchase Agreement as of the Effective Date that have not been disclosed
to QVC; and (vii) except as contemplated in this Agreement, there exist no
agreements, or other arrangements, for Company to endorse, promote, advertise,
or sell any Products or Co-Branded Products anywhere in the world.  Company
shall provide QVC with any and all documents reasonably required or requested by
QVC at any time and from time to time to support the representations and
warranties herein contained.
 
(b)           Spokesperson represents, warrants and covenants as of the
Effective Date, severally and not jointly as to any other Spokesperson only,
which representations, warranties and covenants shall continue during the Term
of this Agreement and shall survive the expiration or termination of this
Agreement, that: (i) it has granted to Company, and possesses the full power and
exclusive right to grant to Company, the Endorsement; (ii) the execution,
delivery and performance of this Agreement by such Spokesperson does not violate
any agreement, instrument, judgment, order or award of any court or arbitrator
or any law, rule or regulation; (iii) QVC’s use of the Endorsement will not
infringe or otherwise violate the copyrights, trademarks, or other proprietary
rights of third parties or constitute unfair competition; (iv) all claims
concerning the Products and Co-Branded Products made by such Spokesperson are,
and will be, true and correct at the time such claims are made, and supported by
data which complies with applicable law; and (v) except as contemplated in this
Agreement, there exist no agreements, or other arrangements, for Spokesperson to
endorse, promote, advertise, or sell any Products or Co-Branded Products
anywhere in the world.  Spokesperson shall provide QVC with any and all
documents reasonably required or requested by QVC at any time and from time to
time to support the representations and warranties herein contained.
 
(c)           On the Effective Date, but, in any event no later than September
30, 2011, Company shall obtain from an insurance company having a A.M. Best
rating of A+ and shall deliver to QVC a life insurance policy insuring the life
of Mizrahi.  Such life insurance policy shall name QVC as the owner or, in the
alternative, Company shall grant an absolute assignment in and to such insurance
policy to QVC such that QVC shall become the owner thereof.  Such life insurance
policy shall be maintained by Company for the License Period Years set forth
below.  Such life insurance policy shall name QVC as the sole beneficiary and
shall be maintained by Company in the following amounts:
 
License Period Years 2 and 3 -
  $ 4,000,000.00            
License Period Year 4 -
  $  3,000,000.00            
License Period Year 5 -
  $ 2,000,000.00  


 
18

--------------------------------------------------------------------------------

 

Such life insurance policy shall provide further that QVC shall receive notice
in the event of any termination of coverage under such life insurance policy.
Company shall provide QVC with any and all information and/or documentation
reasonably requested by QVC (i) to demonstrate continuing life insurance
coverage for Mizrahi during the License Period as required by this paragraph;
and (ii) in order to allow QVC to remit all premium payments for the
above-described life insurance policy, which premium payments shall be deducted
by QVC from any and all *** Royalty Payments otherwise due to Company under this
Agreement.  Company hereby agrees and acknowledges that QVC may make such
deductions from any and all *** Royalty Payments otherwise due to Company under
this Agreement to the extent necessary to remit premium payments directly by QVC
to the insurance company(ies) issuing the life insurance coverage for Mizrahi as
described in this paragraph.  Mizrahi shall take all actions reasonably
requested by Company or QVC that are necessary for Company to obtain and deliver
(and, to the extent necessary, absolutely) assign the above described life
insurance policy and to ensure continued coverage thereunder.  Notwithstanding
anything contained in this Agreement to the contrary, QVC shall have no
obligation to remit any payments otherwise potentially due to Company under this
Agreement unless and until Company delivers to QVC the life insurance policy
described above.  Notwithstanding anything contained in this Agreement to the
contrary, in the event of the death of Mizrahi, QVC shall not be required to
accept any substitute designer under this Agreement unless and until QVC
receives the proceeds from the life insurance policy required by this paragraph
6(c).  In the event of the death of Mizrahi and the failure of Company to
propose a substitute designer acceptable to QVC within twenty-four (24) months
from the date of Mizrahi’s death, QVC may elect to terminate this Agreement.  In
the event that QVC so terminates this Agreement, QVC shall have no obligation,
except as otherwise expressly set forth in this paragraph 6(c) to the contrary,
to remit any further *** Royalty Payments otherwise due and owing to Company by
QVC, but Company shall continue to have the obligation to remit the Third
Participating Royalty Payments to QVC pursuant to this Agreement up to the
amount of ***.
 
Notwithstanding anything in this Agreement to the contrary, in the event of the
death of Mizrahi, QVC shall have no obligation to remit any *** Royalty Payment
otherwise due and owing to Company by QVC.  QVC shall not be obligated to remit
that portion of *** Royalty Payment due for any portion of a calendar quarter
following the death of Mizrahi, provided, however, QVC shall continue, during
the License Period, to remit a *** Royalty to Company in accordance with the
provisions of paragraph 2(i)(ii) above.
 
(d)           Notwithstanding anything in this Agreement to the contrary, in the
event that Mizrahi should become Disabled (as defined below), QVC shall have no
obligation to remit any *** Royalty Payment otherwise due and owing to Company
by QVC during such period of Disability.  “Disabled” and “Disability”, as used
herein, shall mean physical disfigurement or scarring, paralysis or loss of
control of any part of the body, inability to stand or walk for sustained
periods of time, a mental illness, disorder or disease, impairment of speech,
loss of sight or hearing and/or loss of any limb.  In the event that such
Disability of Mizrahi should continue for a period of eighteen (18) months, QVC
shall have no further obligation to remit any further *** Royalty Payments
otherwise due and owing to Company by QVC.  In the event of the failure of
Company to propose a substitute designer acceptable to QVC within twenty-four
(24) months from the date upon which Mizrahi should become Disabled, QVC may
elect to terminate this Agreement.  In the event that QVC so terminates this
Agreement, QVC shall have no obligation, except as otherwise expressly set forth
in this paragraph 6(d) to the contrary, to remit any further *** Royalty
Payments otherwise due and owing to Company by QVC, but Company shall continue
to have the obligation to remit the Third Participating Royalty Payments to QVC
pursuant to this Agreement up to the amount of ***.  QVC shall not be obligated
to remit that portion of *** Royalty Payment due for any portion of a calendar
quarter following the disability of Mizrahi, provided, however, QVC shall
continue, during the License Period, to remit a *** Royalty to Company in
accordance with the provisions of paragraph 2(i)(ii) above.

 
19

--------------------------------------------------------------------------------

 

7.           Confidentiality.


(a)           Each Party agrees to treat this Agreement and the terms and
conditions hereof as confidential information (the “Confidential Agreement
Information”).  Each Party shall only transmit the Confidential Agreement
Information to such of its directors, officers, employees, affiliates,
attorneys, accountants, consultants, commercial banker and advisors who need to
know such information for purposes of effecting this Agreement and who shall
agree to be bound by the terms and conditions of this paragraph.  Subject to
paragraph 7(b) below, each Party agrees that the Confidential Agreement
Information shall not be disclosed to others, except as necessary to carry out
or enforce the terms of this Agreement or as may be required by law or legal
process; provided, however, that the Party making such disclosure shall provide
notice to the other Party prior to such disclosure and shall use reasonable
commercial efforts to secure confidential protection of such information and to
limit such disclosure to the extent possible.

 
20

--------------------------------------------------------------------------------

 

                      (b)           Company acknowledges and agrees that any and
all information regarding QVC or its operations disclosed to it in conjunction
with this Agreement, and any information regarding the sale and promotion of
Products, Co-Branded Products and/or products by QVC, will be treated as
confidential information and will not be disclosed to any third party at any
time during the Term of this Agreement, and thereafter.  Company further agrees
that any such information will not be used for any purposes by Company other
than for purposes contemplated by this Agreement.  Confidential information for
the purposes of this paragraph 7(b) shall not be deemed to include information
which: (a) is public knowledge or becomes generally available to the public
other than as a result of disclosure by Company; (b) becomes available to
Company on a non-confidential basis, from a source (other than QVC or its
agents) who is not bound by a confidentiality agreement with QVC; or (c) is in
the possession of Company prior to disclosure by QVC, provided that the source
was not bound by a confidentiality agreement with QVC.  Except as otherwise set
forth in this paragraph 7(b), Company acknowledges and agrees that Company shall
not (i) publicly disclose, publish, register or file any copy of this Agreement
or any provision thereof, or any information or data contained herein, to or
with any federal, state or local governmental authority or agency (including,
without limitation, the United States Securities and Exchange Commission (the
“Commission”) and/or any state securities commission); (ii) disclose, publish,
provide or transmit any copy of this Agreement or any provision thereof, or any
information or data contained herein, in any prospectus intended for the
solicitation of investment in, or the sale of the equity interest in, or assets
of, Company; and/or (iii) disclose, provide or transmit any copy of this
Agreement or any provision thereof, or any information or data contained herein
to any prospective investor in, or prospective purchaser of, the assets of, or
equity interest in, Company absent either (A) execution of a non-disclosure
agreement (in the form attached hereto as Exhibit “B”) by such prospective
investor or purchaser of the equity interest in, or assets of, Company; (B) use
of the redacted form of this Agreement attached hereto as Exhibit “C”.  Company
and XCel each acknowledges and agrees that it will not solicit a potential
investor in, or potential acquirer of, any equity interest in Company who is a
Direct Competitor or any affiliate or employee thereof.  Company and XCel each
further acknowledges and agrees that, under no circumstances, will an unredacted
copy of this Agreement be disclosed to a potential investor in, or potential
acquirer of, any equity interest in the Company who is a Direct Competitor or
any affiliate or employee thereof.  Company agrees that in the event of a breach
or threatened breach of the terms of this paragraph 7(b) and/or the provisions
of paragraph 5, QVC shall be entitled to seek from any court of competent
jurisdiction, preliminary and permanent injunctive relief which remedy shall be
cumulative and in addition to any other rights and remedies to which QVC may be
entitled. Company acknowledges and agrees that the confidential information and
other information referred to in this paragraph 7(b) and the prohibitions
provided in paragraph 5 above, are valuable and unique and that such breach of
such provisions will result in immediate irreparable injury to
QVC.  Notwithstanding anything in this paragraph 7(b) to the contrary, in the
event that disclosure of this Agreement by Company, XCel or any of their
respective successors or assigns is required under the Securities Act of 1933,
as amended (the “Securities Act”) or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or any regulations promulgated thereunder, then
Company or XCel may file a Confidential Treatment Request (a “CT Request”) with
the Commission in the form attached hereto as Exhibit “D”.  Any such CT Request
shall be filed in compliance with Rule 406 under the Securities Act and Rule
24b-2 under the Exchange Act and shall only involve a public filing on EDGAR or
otherwise of a redacted form of this Agreement in the form attached as Exhibit
“C”.  In addition, any such CT Request filed with the Commission shall list QVC
as an interested party to this Agreement and shall provide the contact
information for QVC listed in Section 11(e) of this Agreement in accordance with
17 CFR 200.83 (c)(5).  Company or XCel shall not be permitted to modify the
redacted version of this Agreement set forth as Exhibit “C” without the prior
written consent of QVC, which consent shall not unreasonably be withheld, and
all subsequent filings and periodic reports filed with the Commission may only
include such redacted version of this Agreement.  Company or XCel shall promptly
notify QVC and provide QVC with a copy of (i) any correspondence it receives
from the Commission regarding any CT Request filed and (ii) any Freedom Of
Information Act request (each a “FOIA Request”) it receives requesting
disclosure of this Agreement.  Company shall use its best efforts to ensure that
the Commission or any other relevant governmental agency honors the provisions
of this paragraph 7(b) by only allowing the redacted form of this Agreement
attached hereto as Exhibit “C” to be publicly released in any manner.  QVC and
its selected legal counsel (as may be designated, from time to time, by QVC)
shall be entitled to participate in any correspondence or discussions with the
Commission regarding any CT Request filed with the Commission or with any other
governmental agency regarding any FOIA Request and Company and XCel agree to
consult and collaborate with QVC and its selected legal counsel (as may be
designated, from time to time, by QVC) regarding Company’s responses to any such
correspondence or discussions.  In the event that the Commission or any other
governmental agency mandates public disclosure of redacted portions of this
Agreement in writing or verbally (which verbal comments are verified by QVC or
its selected legal counsel through direct communications with the Commission’s
examiner or the representative of the other governmental agency making the
request), then disclosure by Company or XCel of the redacted portions of this
Agreement to the extent required by the Commission or any other governmental
agency shall not be deemed a breach of this agreement by Company or
XCel.  Company and XCel shall jointly and severally indemnify and hold QVC
harmless for all costs and expenses (including, but limited to, reasonable
attorneys’ fees and costs) incurred by QVC during the License Period (i) up to
an aggregate of $100,000.00 (which amount shall increase by an additional
$100,000.00 if the License Period is extended or renewed pursuant to paragraph
3(a) above) relating or referring to, or arising from, any FOIA Requests seeking
disclosure of this Agreement, including, without limitation, any costs and
expenses (including, but not limited to, reasonable attorneys’ fees) incurred by
QVC with respect to any proceedings or civil actions relating or referring to,
or arising from, any such FOIA Requests and (ii) up to $25,000.00 relating or
referring to, or arising from, the drafting, review, filing and negotiation of
the CT Request with the Commission.  Company and XCel shall make any such
indemnification payments to QVC within ten (10) Business Days of receiving
written notice from QVC of the actual costs incurred in connection with the
items listed in subparagraphs (i) or (ii) in the prior sentence.  In the event
that such indemnification payments are not forthcoming within such ten (10)
Business Days, QVC, in addition to, and not in lieu of, any other remedies
available to it,  may offset the amount of such indemnification payments against
any sums due by QVC to Company under this Agreement (subject to the limitations
set forth in the preceding sentence).

 
21

--------------------------------------------------------------------------------

 


(c)           Spokesperson acknowledges and agrees that any and all information
regarding QVC or its operations disclosed to it in conjunction with this
Agreement and/or the Amended and Restated Agreement, and any information
regarding the sale and promotion of Products, Co-Branded Products and/or
products by QVC, will be treated as confidential information and will not be
disclosed to any third party at any time during the Term of this Agreement, and
thereafter.  Spokesperson further agrees that any such information will not be
used for any purposes by Spokesperson other than for purposes contemplated by
this Agreement.  Confidential information for the purposes of this paragraph
7(c) shall not be deemed to include information which: (a) is public knowledge
or becomes generally available to the public other than as a result of
disclosure by Spokesperson; (b) becomes available to Spokesperson on a
non-confidential basis, from a source (other than QVC or its agents) who is not
bound by a confidentiality agreement with QVC; or (c) is in the possession of
Spokesperson prior to disclosure by QVC, provided that the source was not bound
by a confidentiality agreement with QVC.  Spokesperson agrees that in the event
of a breach or threatened breach of the terms of this paragraph 7(c) and/or the
provisions of paragraph 5, QVC shall be entitled to seek from any court of
competent jurisdiction, preliminary and permanent injunctive relief which remedy
shall be cumulative and in addition to any other rights and remedies to which
QVC may be entitled. Spokesperson acknowledges and agrees that the confidential
information and other information referred to in this paragraph 7(c) and the
prohibitions provided in paragraph 5 above, are valuable and unique and that
such breach of such provisions will result in immediate irreparable injury to
QVC.
 
(d)           Assignor acknowledges and agrees that any and all information
regarding QVC or its operations disclosed to it in conjunction with this
Agreement and/or the Amended and Restated Agreement, and any information
regarding the sale and promotion of Products, Co-Branded Products and/or
products by QVC, will be treated as confidential information and will not be
disclosed to any third party at any time during the Term of this Agreement, and
thereafter.  Assignor further agrees that any such information will not be used
for any purposes by Assignor other than for purposes contemplated by this
Agreement.  Confidential information for the purposes of this paragraph 7(d)
shall not be deemed to include information which: (a) is public knowledge or
becomes generally available to the public other than as a result of disclosure
by Assignor; (b) becomes available to Assignor on a non-confidential basis, from
a source (other than QVC or its agents) who is not bound by a confidentiality
agreement with QVC; or (c) is in the possession of Assignor prior to disclosure
by QVC, provided that the source was not bound by a confidentiality agreement
with QVC.  Assignor agrees that in the event of a breach or threatened breach of
the terms of this paragraph 7(d) and/or the provisions of paragraph 5, QVC shall
be entitled to seek from any court of competent jurisdiction, preliminary and
permanent injunctive relief which remedy shall be cumulative and in addition to
any other rights and remedies to which QVC may be entitled. Assignor
acknowledges and agrees that the confidential information and other information
referred to in this paragraph 7(d) and the prohibitions provided in paragraph 5
above, are valuable and unique and that such breach of such provisions will
result in immediate irreparable injury to QVC.

 
22

--------------------------------------------------------------------------------

 
 
(e)           The rights and obligations of the Parties set forth in this
paragraph 7 shall survive and continue after the termination or expiration of
the Agreement.
 
8.           Indemnification.


(a)           Company hereby agrees to protect, defend, hold harmless and
indemnify QVC, its subsidiaries and affiliates, and each of their respective
employees, agents, officers, directors, successors and assigns from and against
any and all claims, actions, suits, costs, liabilities, damages and expenses
(including, but not limited to, reasonable attorneys’ fees) based upon or
resulting from any breach or alleged breach by Company or Spokesperson of any
term or condition of this Agreement or any representation or warranty set forth
herein, including without limitation any claim by any third party that such
party owns or has a license or other proprietary interest in any Product IP
Rights, the Design Element or the Co-Branded IP Rights, or that QVC’s use of any
Product IP Rights, the Design Element or the Co-Branded IP Rights as
contemplated by this Agreement constitutes unfair competition or infringes or
otherwise violates the copyright, trademark or other proprietary rights of third
parties.  For purposes of clarification, the indemnification obligations of
Company with respect to the Product IP Rights, the Design Element or the
Co-Branded IP Rights shall not apply with respect to any component (e.g., a
trademark or service mark) of the Products or Co-Branded Products which is owned
or licensed by QVC, if any.  QVC shall give Company prompt written notice of any
such action or claim, and Company shall then take such action as it deems
advisable to defend such claim or action on behalf of QVC.  In the event that
appropriate action is not taken by Company within five (5) days of Company’s
receipt of notice from QVC, QVC shall have the right to defend such action or
claim in its own name.  In such event, Company shall be solely responsible for
the payment or reimbursement, at QVC’s option, of counsel fees and all other
fees and costs incurred in defending such action, for any and all damages
arising thereunder, and for any and all amounts paid by QVC in settlement
thereof.
 
(b)           Notwithstanding anything contained herein to the contrary,
Assignor shall continue to protect, defend, hold harmless and indemnify QVC, its
subsidiaries and affiliates, and each of their respective employees, agents,
officers, directors, successors and assigns from and against any and all claims,
actions, suits, costs, liabilities, damages and expenses (including, but not
limited to, reasonable attorneys’ fees) based upon or resulting from any breach
or alleged breach prior to the Effective Date by Assignor or Spokesperson of any
term or condition of the Amended and Restated Agreement or any representation or
warranty set forth therein.  QVC shall give Assignor prompt written notice of
any such action or claim, and Assignor shall then take such action as it deems
advisable to defend such claim or action on behalf of QVC.  In the event that
appropriate action is not taken by Assignor within five (5) days of Assignor’s
receipt of notice from QVC, QVC shall have the right to defend such action or
claim in its own name.  In such event, Assignor shall be solely responsible for
the payment or reimbursement, at QVC’s option, of counsel fees and all other
fees and costs incurred in defending such action, for any and all damages
arising thereunder, and for any and all amounts paid by QVC in settlement
thereof.

 
23

--------------------------------------------------------------------------------

 
 
(c)           QVC hereby agrees to protect, defend, hold harmless and indemnify
Company, its subsidiaries and affiliates, and each of their respective
employees, agents, officers, directors, successors and assigns from and against
any and all claims, actions, suits, costs, liabilities, damages and expenses
(including, but not limited to, reasonable attorneys’ fees) based upon or
resulting from any breach or alleged breach by QVC of any term or condition of
this Agreement or any representation or warranty set forth herein.  Company
shall give QVC prompt written notice of any such action or claim, and QVC shall
then take such action as it deems advisable to defend such claim or action on
behalf of Company.  In the event that appropriate action is not taken by QVC
within five (5) days of QVC’s receipt of notice from Company, Company shall have
the right to defend such action or claim in its own name.  In such event, QVC
shall be solely responsible for the payment or reimbursement, at Company’s
option, of counsel fees and all other fees and costs incurred in defending such
action, for any and all damages arising thereunder, and for any and all amounts
paid by Company in settlement thereof.
 
9.           Publicity.
 
(a)           Except for incidental non-derogatory remarks necessitated by the
services provided hereunder, neither Assignor, Company nor Spokesperson shall
issue any publicity or press release regarding its contractual relations with
QVC or otherwise make any oral or written reference to QVC regarding their
activities hereunder, without obtaining QVC’s prior written consent, and
approval of the contents thereof; provided, however, that nothing herein shall
prohibit Assignor or Company from making any disclosure required by applicable
law or securities regulations after giving notice to QVC as promptly as is
practicable under the circumstances and/or as otherwise required by this
Agreement.  Neither Assignor, Spokesperson nor Company shall utilize any trade
name, service mark, trademark, or copyright belonging to QVC without the prior
written consent of QVC.
 
(b)           QVC shall obtain Company’s prior approval with respect to any
third party press releases (which shall not be construed to include QVC program
guides or the QVC Insider publication) involving Products, Co-Branded Products
and/or Company.
 
10.         Consent to Assignment; Termination of Earthbound Agreements and
Obligations.
 
(a)           Subject to satisfaction by Company and Assignor of their
respective obligations under paragraph 1(a) above, QVC hereby: (i) consents to
the assignment of Design Services Reimbursement Agreement from Assignor to
Company; and (ii) agrees that Company shall succeed to all of the Assignor’s
rights and obligations under the Design Services Reimbursement Agreement.

 
24

--------------------------------------------------------------------------------

 

(b)           Subject to satisfaction by Company and Assignor of their
respective obligations under paragraph 1(a) above and further subject to the
payment of $175,000.00 due and owing to QVC by Earthbound as of September 30,
2011, QVC agrees that the Earthbound Agreement (the “Earthbound Agreement”) is
hereby terminated as of the Effective Date of this Agreement pursuant the
Release Agreement attached hereto as Exhibit “E”.
 
11.         Miscellaneous.
 
(a)           Amendment. This Agreement may not be varied, amended, or modified
unless in writing signed by the Party against whom such amendment, variance or
modification is sought to be enforced.
 
(b)           No Assignment.  This Agreement and the rights and obligations
hereunder are not assignable and any such assignment shall be null and void ab
initio.
 
(c)           License of Intellectual Property.  Company acknowledges and agrees
that this Agreement shall constitute an executory contract within the meaning
and scope of Section 365 of the United States Bankruptcy Code, 11 U.S.C. § 365,
under which the Company is a licensor of Intellectual Property (as defined
below), and as to which QVC shall have the right to make an election under
Section 365(n) of the United States Bankruptcy Code, 11 U.S.C. § 365(n).  For
purposes of this Agreement, the rights granted to QVC hereunder shall be deemed
to constitute “Intellectual Property” for purposes of Section 365(n) of the
United States Bankruptcy Code, 11 U.S.C. § 365(n), and as used therein,
notwithstanding any limitation or definition to the contrary in the United
States Bankruptcy Code, 11 U.S.C. § 101, et seq., including, but not limited to,
provisions of Section 101(35A) of the United States Bankruptcy Code, 11 U.S.C. §
101(35A).
 
(d)           Governing Law.  This Agreement shall be construed according to the
internal laws of Commonwealth of Pennsylvania, without regard to conflict of
laws principles. The Parties each hereby consent to the exclusive jurisdiction
of the state courts of the Commonwealth of Pennsylvania, Chester County, and the
United States District Court for the Eastern District of Pennsylvania, in all
matters arising out of this Agreement.
 
(e)           Notices.  All notices provided for hereunder shall be sent via
certified mail, return receipt requested, or by reputable overnight carrier, to
the addresses indicated in this Section 11(e).  All notices to QVC shall be
addressed to:
 
President, U.S. Commerce
QVC, Inc.
Studio Park
1200 Wilson Drive
West Chester, PA 19380
and
General Counsel
QVC, Inc.
Studio Park
1200 Wilson Drive
West Chester, PA 19380

 
25

--------------------------------------------------------------------------------

 


Notice to QVC shall not be deemed effective unless delivered to both President,
U.S. Commerce and General Counsel as set forth above.


All notices to Company and Spokesperson shall be addressed to:
 
IM Brands, LLC
c/o XCel Brands, Inc.
475 Tenth Avenue, 4th Floor
New York, NY 10018
Attn: CFO


All notices to Assignor shall be addressed to:
 
IM-Ready Made, LLC
c/o XCel Brands, Inc.
475 Tenth Avenue, 4th Floor
New York, NY 10018
Attn: Marisa Gardini


with a copy (which shall not constitute notice) to:


Robinson & Cole LLP
885 Third Avenue, 28th Floor
New York, NY 10022
Attn: Eric J. Dale, Esq.


(f)           Entire Agreement. This Agreement supersedes all prior
communications between the parties regarding the subject matter hereof, whether
oral or written, including, without limitation, the Amended and Restated
Agreement, and constitutes the entire understanding of the parties.  Company
shall cause all future Spokespersons as may be agreed upon by QVC and Company,
in addition to Mizrahi, to agree to the provisions set forth in this Agreement.
 
 (g)           Remedies and Waiver.  No delay or failure on the part of any
Party hereto in exercising any right or remedy under this Agreement, and no
partial or single exercise thereof, shall constitute a waiver of such right or
remedy or of any other right or remedy. The rights and remedies provided in this
Agreement shall be in addition to, and not in lieu of, any rights and remedies
provided under applicable law.
 
(h)           Severability.  If any term or condition of this Agreement or the
application thereof shall be illegal, invalid or unenforceable, all other
provisions hereof shall continue in full force and effect as if the illegal,
invalid or unenforceable provision were not a part hereof. The headings used in
this Agreement are for the convenience of the Parties only and shall not be
construed in the interpretation of any provisions of' this Agreement.
 

 
26

--------------------------------------------------------------------------------

 

(i)           No Joint Venture.  Nothing herein contained shall be construed to
place QVC, on the one hand, and Company and/or Spokesperson, on the other hand,
in the relationship of partners or joint venturers, and, with the exception of
any and all rights and licenses that may have been, or are, granted to Company
by Spokesperson, none of the Parties hereto shall have the power to obligate or
bind the others in any manner whatsoever. Company hereto agrees that in
performing its duties and obligations to QVC under this Agreement, it shall be
in the position of an independent contractor to QVC.
 
(j)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same Agreement. This Agreement may be
executed and delivered via electronic or telefacsimile transmission with the
same force and effect as if it were executed and delivered by the parties
simultaneously in the presence of one another.
 
(k)           Interpretation and Construction. This Agreement has been fully and
freely negotiated by the Parties hereto, shall be considered as having been
drafted jointly by the Parties hereto, and shall be interpreted and construed as
if so drafted, without construction in favor of or against any Party on account
of its participation in the drafting hereof.
 
(l)           Further Assurances. Company shall cooperate with QVC from time to
time as requested by QVC to effectuate the purposes of this Agreement, including
QVC's requests for information regarding the safety of any of the Products or
Co-Branded Products.
 
(m)           Survival.  The provisions of paragraphs 2(k), 2(l), 5, 6, 7, 8, 10
and 11 (d), (e), (g), (l), and (m) shall survive the expiration or termination
of this Agreement.
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties hereto
have executed this Agreement as of the date first written above to be effective
and in force as of the Effective Date.



 
QVC, INC.
       
By:
/s/ Douglas Howe
 
Name:  Douglas Howe
 
Title:    EVP
       
IM BRANDS, LLC
       
By:
/s/  Robert D’Loren
 
Name:   Robert D’Loren
 
Title:     President


 
27

--------------------------------------------------------------------------------

 


[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURES CONTINUED FROM PRECEDING PAGE]



 
IM READY MADE, LLC
       
By:
/s/ Marisa Gardini
 
Name:   Marisa Gardini
 
Title:     President, CEO
       
/s/ Isaac Mizrahi
 
Isaac Mizrahi, individually
     
XCel Brands, Inc.
       
By:
/s/ Robert D’Loren
 
Name:   Robert D’Loren
 
Title:     Chairman and CEO


 
28

--------------------------------------------------------------------------------

 


Exhibit A
Trademarks and Logos


Mark
 
Country
 
Status
 
Serial No.
 
Intl.  Class
[pg29a.jpg]
 
United States
 
Registered
 
77781922
 
IC 25
[pg29a.jpg]
 
United States
 
Registered
 
78875570
 
IC 18
"IsaacMizrahiLive" and Design
[pg29b.jpg]
 
United States
 
Registered
 
77785921
 
IC 41
"IsaacMizrahiLive" and Design
[pg29c.jpg]
 
United States
 
Notice of Allowance issued - Extension filed
 
77786031
 
IC 25, 18
"IsaacMizrahiLive"
 
United States
 
Registered
 
77890574
 
IC 25
"IsaacMizrahiLive"
 
United States
 
pending 1A application
 
85297090
 
IC 18
"IsaacMizrahiLive"
 
United States
 
pending 1A application
 
85207293
 
IC 24
"IsaacMizrahiLive"
 
United States
 
pending 1A application
 
85208854
 
IC 21
"IsaacMizrahiLive"
 
United States
 
pending 1A application
 
85210764
 
IC 35
[pg29a.jpg]
 
United States
 
pending 1A application
 
85247619
 
IC 18


 
 

--------------------------------------------------------------------------------

 


Exhibit B
 
 
 

--------------------------------------------------------------------------------

 


Exhibit C
 
[* * *]

 
 

--------------------------------------------------------------------------------

 


Exhibit D
 
[* * *]
 
 
 

--------------------------------------------------------------------------------

 


Exhibit E
 
 
 

--------------------------------------------------------------------------------

 
 